Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: the combination of the prior art of record teaches of stent delivery catheter positioned through a lesion to be treated such that nose cone and stent stop/radiopaque marker are distal to lesion as viewed under fluoroscopy or imaging modality where the markers are implanted but are instead part of the stent delivery catheter where the markers are removed with the stent delivery  catheter and therefore does not teach of retracting the shaft to implant the marker such that the marker is left within the target tissue region when the delivery device is withdrawn.  The prior art of record therefore does not teach, in combination with all of the elements of the claims, a system for localization of a target tissue region within a patient’s body that includes retraction of the shaft and associated lumen while the pusher member remains substantially stationary, exposing and impaling the marker leaving the marker within the target tissue region when the delivery device is withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793